Dear Representative Guzzardo:
You have requested an Attorney General opinion regarding the legal propriety of municipal and parish governments using town equipment to perform work on private property.
The constitutional norm for the lawful use of public funds and property is found at La. Const. Art. VII, Section 14 (1974). Paragraph (A) generally prohibits the loan, pledge or donation of public funds and/or property. Exceptions to this prohibition are found at Paragraph (B). They provide, in pertinent part, the following:
"(A) Prohibited Uses
       Except as otherwise provided by this constitution, the funds, credit, property, or things of value of the state or of any political subdivision shall not be loaned, pledged or donated to or for any person, association, or corporation, public or private . . . .
(B) Authorized Uses
       Nothing in this section shall prevent (1) the use of public funds for programs of social welfare for the aid and support of the needy; . . . . "
The foregoing considered, unless the public equipment is being utilized for the benefit of those individuals deemed to be needy, as part of a parish or municipal program of "social welfare for the aid and support of the needy" such equipment may not be used to perform work on private property. With regard to the exception pertaining to the needy, we recommend that formal guidelines be implemented by the municipality and/or parish to ensure that all individuals qualifying as needy in the program have an equal opportunity of receiving public assistance.
I am enclosing copies of Attorney General Opinion Nos. 94-102, 93-396, 93-164, 85-126, and 82-379, all of which address the issue presented in your request.
Should you have any additional questions concerning this matter, please do not hesitate to contact us.
With kindest regards, I am
Yours very truly,
                                   RICHARD P. IEYOUB Attorney General
                                   BY: _________________________ ROBERT E. HARROUN, III Assistant Attorney General
RPI/Rob3/bb
Enc./0378R
Honorable Buster J. Guzzardo, Sr. State Representative State of Louisiana House of Representatives District 72 P.O. Box 280, Hwy. 51 North Independence, LA   70443
Date Received: 07-20-94
Date Released:
ROBERT E. HARROUN, III ASST. ATTORNEY GENERAL